NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 29 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ELIAS OBIDI UDECHIME,                           No. 20-15482

                Plaintiff-Appellant,            D.C. No. 2:19-cv-05896-SRB-
                                                MHB
 v.

MICHAEL FAUST, Director of Dept of              MEMORANDUM*
Child Safety; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Susan R. Bolton, District Judge, Presiding

                            Submitted April 20, 2021**

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.

      Elias Obidi Udechime appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging constitutional claims related to the

termination of his parental rights. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo. Byrd v. Maricopa Cnty. Bd. of Supervisors, 845 F.3d 919,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
922 (9th Cir. 2017) (dismissal under 28 U.S.C. § 1915A); Noel v. Hall, 341 F.3d

1148, 1154 (9th Cir. 2003) (dismissal under the Rooker-Feldman doctrine). We

may affirm on any ground supported by the record. Johnson v. Riverside

Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008). We affirm.

      The district court properly dismissed Udechime’s claims, other than his

claims raising a facial challenge to the Arizona statutes governing parental rights

termination, for lack of subject matter jurisdiction, because these claims constitute

a forbidden “de facto appeal” of a prior state court judgment or are “inextricably

intertwined” with that judgment. Noel, 341 F.3d at 1163-65 (discussing proper

application of the Rooker-Feldman doctrine); see also Henrichs v. Valley View

Dev., 474 F.3d 609, 616 (9th Cir. 2007) (Rooker-Feldman barred plaintiff’s claim

because the relief sought “would require the district court to determine that the

state court’s decision was wrong and thus void.”).

      Dismissal of Udechime’s facial challenge to the Arizona statutes governing

parental rights termination was proper because Udechime failed to allege facts

sufficient to state a plausible claim. See Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (to avoid dismissal, “a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face” and

conclusory allegations are not entitled to be assumed true (citation and internal

quotation marks omitted)); Foti v. City of Menlo Park, 146 F.3d 629, 635 (9th Cir.


                                            2                                     20-15482
1998) (to succeed on a facial challenge, a challenger must show that a law is

“unconstitutional in every conceivable application, or . . . seeks to prohibit such a

broad range of protected conduct that it is unconstitutionally overbroad.” (citation

and internal quotation marks omitted)); Matter of Appeal in Maricopa Cnty. Juv.

Action No. JS-5209 & No. JS-4963, 692 P.2d 1027, 1032 (Ariz. Ct. App. 1984)

(“Simply because a term is not defined does not render the statute

unconstitutional.”).

      The district court did not abuse its discretion by dismissing Udechime’s

complaint without leave to amend because amendment would be futile. See

Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011)

(setting forth standard of review and explaining that dismissal without leave to

amend is proper if amendment would be futile).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                     20-15482